DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed August 4, 2021, with respect to claims 1, 5-12, 16-23 and 27-33 have been fully considered and are persuasive.  The rejection of claims 1, 5-12, 16-23 and 27-33 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment filed on August 4, 2021 has been considered and entered.
The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows:

IN THE CLAIMS
Replace the following claims:

12, wherein each container is configured to store a zone identifier data determined based on the zone identifier referencing the associated one or more hashing for that container and the predetermined number of storage containers.

Claim 27. (Currently Amended). The computer program product according to claim [[24]] 23, wherein each container is configured to store a zone identifier data determined based on the zone identifier referencing the associated one or more hashing for that container and the predetermined number of storage containers.


Allowable Subject Matter
Claims 1, 5-12, 16-23 and 27-33 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-12, 16-23 and 27-33 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1, 12 and 23 of the instant invention – a method, system, and computer program product for accelerated and memory efficient similarity matching.  

Colgrove (US 2013/0046949) discloses maintaining a mapping structure in a storage system for efficiently performing storage virtualization for data stored among a plurality of solid-state storage devices; 
Murti (US 2021/0019232) discloses facilitating large scale data deduplication across separate user data repositories, while maintaining the integrity of the user data; 
Todd (US 9,031,997) discloses data backup system may deduplicate data provided for backup in order to store the data using less space than would be occupied by the full data; on a collection of data (referred to herein as a “stream” of data) may include breaking the stream into portions of data referred to herein as “chunks”, identifying chunk(s) of the stream that have content identical to the content of another chunk of the stream (or previous streams), storing one (full or compressed) copy of that identical content, and storing references to that one copy of the identical content for chunk(s) of the data stream that include that content; and 
Zunger (US 2011/0196838) discloses replicating data for a distributed database to multiple replicas across a widespread distributed system by managing weakly mutable data in a distributed storage system.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Diedra McQuitery/Primary Examiner, Art Unit 2166